DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Pous on 05/06/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 7 is amended as follows: 
In lines 3 and 4, “a predetermined opening among the plurality of openings having a width that is within a range of a width of a second predetermined opening” is changed --the one opening among the plurality of openings having a width that is within a range of a width of the other opening--.
Claim 8 is amended as follows: 
In lines 2-4, “plurality of openings in the sleeve, including said one opening and said another opening, includes a first opening, a second opening, a third opening, a fourth opening, and a fifth opening, the first opening” is changed to --plurality of openings in the sleeve includes a first opening, a second opening, a third opening, a fourth opening, and a fifth opening, wherein said first through fifth openings include said one opening and said another opening, the first opening--.
Claim 9 is amended as follows: 
In lines 2-4, “plurality of openings in the sleeve, including said one opening and said another opening, includes a first opening, a second opening, a third opening, a fourth opening, and a fifth opening, the first opening” is changed to --plurality of openings in the sleeve includes a first opening, a second opening, a third opening, a fourth opening, and a fifth opening, wherein said first through fifth openings include said one opening and said another opening, the first opening--.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combinations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753